3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0152852) in view of Ridley (US 2018/0291535).

Li teaches forming twisted and non-twisted carbon nano-fibers or yarns or ribbons from carbon nanotubes and providing a guest material that can be a wax or polymer material that infiltrates the fiber (See figures, abstract and claims). 
Nanotube sheets can be pulled form a forest of CNTs and then placed on a removable template (See [0063]). 
The CNT sheets can be coated with other materials including metals or ceramics before adding other guest materials or wrapping around a core fiber, meeting the limitations of claim 17 (See [0063] and examples). 
Li teaches a mainly hollow core in some embodiments (See figures and claims).
Li also teaches embodiment with CNT sheets rapped around a polymer fiber core (see [0199-0200] and Examples).   
Li teaches multiple coatings can be applied to the CNT sheets without removable even when a central fiber is removed.  
Li teaches un-twisted CNT sheets can be applied that would form hollow tubes when wrapped around a core fiber or would render such a configuration obvious to provide in a 0 bias angle fiber (see figures particularly 11). 
Li does not teach all the formation processes. 
Both Li and Ridley teach multiple yarns or fibers collectively forming a fiber (See figures both). 
Ridley (US 2018/0291535) teaches an artificial muscle [0037, 0102] forming a fiber around a core fiber and removing the core fiber after twisting the outer fibers around the core fiber (see claims, [0031, 0056]). The core fiber is removed by chemical, physical, melting or other means (See claims, 0049, 0050, 0095, 0096).  
It would be obvious to apply a physical process of pulling a core fiber away form the outer fibers to leave a muscle fiber.  
The melting process necessarily melts away the core fiber and leaves the wrapping fiber(s) or renders such a process obvious to provide otherwise a fiber is not formed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a removable core fiber to wind or twist the outer fiber around to form an actuator or artificial muscle.    
Ridley teaches the bias angle and twisting of the fiber can be calculated to determine other properties along with diameter to determine spring index or physical properties of the actuator or muscle fiber and adjusted [0040]. Therefore, the bias angles are result effective variables that are obvious to one of ordinary skill to provide the claimed biases dependent upon desires spring mechanics and physical properties.
Ridley further teaches non-90 degree bias angles (See claims).     



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783